DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 12, use of the word “which” is discouraged as it can create ambiguity to the intended meaning of the claim. As it is currently written, it is unclear if it is the lower frame or the coupling part being subject to the limitation of “located under the lower heat dissipation member”. The examiner notes that for purposes of examination and in view of the specification, “which is located under the lower heat dissipation member” has been interpreted as “the lower frame is located under the lower heat dissipation member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. US 20120021260A1).
Regarding Claim 1, Yasui discloses a battery module (200, Figure 2), formed by a plurality of battery cells (100, Figure 1), comprising: an upper frame (fin cover, 80) configured to transfer heat generated from the plurality of battery cells (100) (Figure 2, [0071, 0080]). Yasui further discloses an upper heat dissipation member (temperature regulating main body portion, 50) located under the upper frame (fin cover, 80); a battery cell assembly (400) which is located under the upper heat dissipation member (temperature regulating main body portion, 50) and in which the plurality of battery cells (100) each having a structure in which a negative electrode (negative electrode terminal, 6) is positioned in an upper portion and a positive electrode (positive electrode terminal, 8) located in a lower portion are arranged neighboring each other (Figures 1 and 2, [0065, 0071, 0079]). 
Yasui further discloses a lower heat dissipation member (inner lid, 23) located under the battery cell assembly (400) and having a plurality of through holes (151) at a position corresponding to an end portion of a positive electrode terminal (8) of each battery cell (100), wherein the plurality of through holes (151) are configured to allow hot gas generated in the cells to escape from the battery (see Figure 2, [0074-0075, 0088]). 
There is a heat transfer path between the lower frame (lid member, 21) and the upper frame (fin cover, 80), as detailed below.  Yasui discloses that the lower frame (lid member, 21) is coupled to a cell fixing frame (side-surface case member, 32) [0076], and that the upper frame (fin cover, 80) is disposed under the upper heat dissipation member (temperature regulating main body portion, 50), thus receiving heat from the heat dissipating fins (72) of the upper heat dissipation member (temperature regulating main body portion, 50) (Figure 9, [0080]). Yasui further discloses that a portion of upper heat dissipation member (temperature regulating main body portion, 50) is inserted into a heat transferring member (63) comprised by the cell fixing frame (side-surface case member, 32) [0079, 0091].
Therefore, a heat transfer path between the lower frame (lid member, 21) and the upper frame (fin cover, 80) necessarily exists, as is displayed in Figure 9. As such, the limitation of Claim 1 requiring a lower frame configured to receive heat from the upper frame or transfer heat to the upper frame, is met by Yasui.
The examiner notes that terms such as “upper” and “lower” as utilized in the claims do not convey any particular structural requirements other than establishing the 
Regarding Claim 2, Yasui discloses all of the limitations of Claim 1, as detailed above. Yasui further discloses that the battery cell assembly (400) further comprises a cell fixing frame (side-surface case member, 32) configured to fix the plurality of battery cells (100) (Figure 2, [0073]).
Regarding Claim 3, Yasui discloses all of the limitations of Claim 2, as detailed above. Yasui further discloses that the cell fixing frame (side-surface case member, 32) has heat dissipation member mounting grooves formed in an upper surface and a lower surface thereof so that the upper heat dissipation member (temperature regulating main body portion, 50, 70) and the lower heat dissipation member (inner lid, 23) are mounted at fixed positions (see Figure 9, [0091]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. US 20120021260A1) as applied to Claim 1 above, and further in view of Takano et al. (US 20170214033A1).
In Regards to Claim 4 (Dependent Upon Claim 1):
Yasui discloses the battery module (200) of Claim 1 as set forth above. Yasui further discloses a lower plate (substrate, 30) responsible for electrically connecting the adjacent battery cells to one another via positive electrode terminals (8), and wherein the plate is in contact with the lower surface of the battery cells (100) (Figures 1 and 2, [0074]). Yasui further discloses a negative electrode connection member connected to the top of the battery cells (100) which is responsible for forming electrical connections between the negative electrode terminals (6) of the plurality of battery cells (Figures 1 and 2, [0072]). Yasui is deficient in disclosing that the negative electrode connection member is a 
Takano discloses a battery module (100) comprising metal plates (positive-electrode current collecting plate, 14, and negative-electrode current collecting plate, 16) positioned on the positive electrode terminal (6C) side and negative electrode terminal (5A) side, respectively, wherein the (positive-electrode current collecting plate, 14, and negative-electrode current collecting plate, 16) electrically connect the plurality of cells (12) in the battery module (100) (Figures 2, 7, [0023]). Takano further discloses that in an exemplary embodiment of the battery module (100), the current collecting plates (14, 16) are made from a thin metal plate [0052]). 
It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the negative electrode connection member, an analogous plate (substrate, 30) disclosed by Yasui, as it is known in the art to select similar current collecting plates for use as both negative electrode and positive electrode terminal connecting components, as taught by Takano. Additionally, it would be further obvious to one of ordinary skill in the art at the time of the filing of the invention to select a metal as the material for the plates, as it is known within the art as a preferred material for use in current collecting plates, as also taught by Takano. 
In Regards to Claim 5 (Dependent Upon Claim 4):
Yasui discloses the battery module (200) of Claim 4 as set forth above. Yasui further discloses that the lower metal plate (substrate, 30) has through holes (pores, 150) at respective positions corresponding to the positive electrode terminals (8) of the plurality of battery cells (100) (Figure 2, [0074]). Yasui is deficient in disclosing that the negative electrode connection member has through holes at respective positions corresponding to the negative electrode terminals (6) of the plurality of battery cells (100).
Takano further discloses that the negative-electrode current collecting plate (16) of the battery module (100) contains openings that allow for the insertion of an electrode member (19) 
As detailed above, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the negative electrode connection member, an analogous plate to the lower plate (substrate, 30) disclosed by Yasui, as it would allow for the addition of a safety feature such as a fuse, as taught by Takano. The selection of analogous current collecting plates would therefore include the feature of through holes (pores, 150) at respective positions corresponding to the electrode terminals (6, 8) of the plurality of battery cells (100). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/MIRIAM STAGG/            Supervisory Patent Examiner, Art Unit 1724